Title: James Lovell to Abigail Adams, 26 June 1781
From: Lovell, James
To: Adams, Abigail


     
      
       June 26. 1781
      
     
     The Alliance may have brought you Letters: neither that nor the Franklin have given us any from Mr. Adams. Mr. Dana on the 4th of April resolved to go from Paris to Holland on the Sunday following. He mentions nothing of Mr. A but I send you a Scrap from the Hague which proves the Health of him and his, in a good Degree, March 4th. Any Thing to the contrary would have been mentioned by Mr. Dumas.
     There is surely nothing of the Gallant, nothing which need hurt the fine toned Instrument, in this Solicitude of mine to administer even the smallest Degree of Satisfaction to a Mind very susceptible of Anxiety, and, a little prone, I fear, to see Harm where Harm is not.
     
     
      
       
        Hague. Dumas. March 5.
        His Excellency J. Adams favored me, Yesterday, both with his Visit and with a Sight of his late Dispatches from your Excellency of December last. I have promised him, in Consequence, what I repeatedly had promised him before; vizt. to assist him with all my Heart and Powers, and I am as sure to have already convinced him of my Zeal in doing so, as in good hope that Things will ripen and our Endeavors be blessed.
       
      
     
     There have been some Proceedings nearly affecting Mr. A’s public Character. Lest you should be uneasy at Hints catched here and there, I think proper to tell you that a Change of Circumstances in Europe has made it necessary according to the major Opinion, to be liberal in discretionary powers and it hath been made Part of the Plan to colleague the Business in Consequence. I do not think upon the Whole that the latter Circumstance will be the most unpleasing to our Friend; the real Truth being that our allies are to rule the roast so that the Benefit of the latter Provision will be that the insignificance will be in shares. This is my poor angry Opinion of the Business.
     Now Woman be secret.
     
      Y m o m d h St.,
      J.L.
     
     
      Mr. Samuel Adams will have told you of the two Peices of Business which led to the two Resolves inclosed.
     
    